Title: From Thomas Jefferson to Isaac Briggs, 5 June 1804
From: Jefferson, Thomas
To: Briggs, Isaac


          
            Dear Sir 
            Washington June 5. 1804.
          
          The favor I meant to ask of you was to chuse me two thermometers descending as far below zero as you can get them. the kind preferred is that on a lackered plate slid into a mahogany case with a glass sliding cover, these bearing best an exposure to the weather. I have had so many broke in coming from Philadelphia by the stage that I am authorised to recommend the packing them in a box at least two inches wider and deeper than themselves, and well surrounded in that by cotton hair or fine shavings; and then to be brought inside of the stage. I trouble you also with the delivery of the inclosed note to mr McAlister, and to recieve from him a pair of spectacles & goggles for me, as well as the price of the thermometers, mr Barnes having arranged that matter with him. Accept my friendly salutations
          
            Th: Jefferson 
          
        